COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 JERRY DEAN BILLINGTON,                        §
                                                              No. 08-12-00144-CR
            Appellant,                         §
                                                                 Appeal from the
 v.                                            §
                                                               297th District Court
 THE STATE OF TEXAS,                           §
                                                            of Tarrant County, Texas
            Appellee.                          §
                                                                 (TC#1222427D)
                                               §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF FEBRUARY, 2014.


                                            GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.